Title: From James Madison to John F. Delaplaine, 9 February 1807
From: Madison, James
To: Delaplaine, John F.



Sir.
Department of State, February 9th. 1807.

The payment of the passage money for the Seaman, mentioned in your letter of the 2d. belongs to the Treasury Department.  They will however require a deposition stating that the man was actually landed in the United States, which with the certificate now returned ought to be addressed to the Auditor of the Treasury.  I am &c.

James Madison

